DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on July 30, 2021.
Applicant’s amendments to Claims 1-5, 7-12, and 17 have been acknowledged.
Applicant’s amendments to independent claims 1, 9, and 17 have been acknowledges and overcome the 35 U.S.C 102 rejection however the amendments have necessitated a new grounds of rejection under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg (US 20160324580 A1) and further in view of Finley (US 20180092699 A1) and Singh (US 20200221974 A1).
Regarding Claim 1, Esterberg discloses a system for performing image guided procedures in an operating theater (Para [0002] – “The embodiments described herein relate generally to systems and methods for computer-assisted surgical navigation”, therefore it is interpreted the system is in a surgical/operating theater, Para [0088] – “This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular views taken at a single instant may be used to triangulate the position and elevation of unique dots identifiable in both captive images”, therefore the procedures are image guided), the system comprising: 
an imaging device configured to acquire first image data of at least one object of a subject in a first position with respect to a first coordinate system (Para [0024] – “The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto”, Para [0097] – “The objective is the creation of a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field. Of the available scanning methods, a primary CT model is preferred because MRI data sets may have volumetric deformations that may lead to inaccuracies”, therefore the CT imaging device is an essential element to provide CT data to create a 3D solid model, it is interpreted the position the patient was in to perform the scan is the first position, ; 
smartglasses (Fig. 2) configured to acquire second image data of the at least one object of the subject with respect to a second coordinate system (Para [0173] – “Dot reflections may be captured by at least two cameras mounted on the surgical headset and may be digitized for processing by an external computer as presently conceived. A frame grabber synchronizes the capture of images from each camera and the frames may be compared to map a wireframe model of the surgical site”, therefore the second image data is used to create a wireframe model, Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy…Individual beacons may be passive reflectors and may be configured to reflect a signal that has an identifiable signature so as to speed acquisition of the general orientation and alignment of the coordinate systems”, therefore it is interpreted the external wireframe and the solid model each have a coordinate system), the smartglasses including an optical localizer and/or electromagnetic localizer for tracking a position of at least one surgical tool or implant in real time (Para [0093] – “A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225”, therefore the headset [smartglasses] include a localizer for tracking a radiobeacon, Para [0174] – “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a ;

    PNG
    media_image1.png
    569
    679
    media_image1.png
    Greyscale

a navigation system (Para [0001] – “The embodiments described herein relate generally to systems and methods for computer-assisted surgical navigation”) configured to correlate the first image data and the second image data and to register the first image data and second image data to one or more correlated coordinate systems as registered image data (Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy…Individual beacons may be passive reflectors and may be configured to reflect a signal that has an identifiable signature so as to speed acquisition of the general orientation and alignment of the coordinate systems”, the solid model is interpreted as the first image data and the ,
superimpose at least a portion of the first image data over a field of view of the smartglasses, the field of view including the at least one object of the subject and/or the operating theater (Para [0187] – “The working example is that of a CT dataset, which when superimposed in a virtual view on the patient, reveals underlying boney anatomy not directly visible to the surgeon prior to dissection”, Para [0090] – “The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view”), and
display the superimposed first image data within the field of view of the smartglasses (Para [0091] – “The intent is to provide the user with an image that appears to be a three-dimensional representation of the underlying anatomy, such that it validates the surgeon's inherent sense of spatial location, anatomy and surgical know-to-do derived from visual, tactile and kinesthetic senses. All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration”, Para [0090] – “The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece”, therefore it is interpreted the display of the superimposed first image is within the field of view of the smartglasses), and
align the first image data to correspond with a position of the at least one object when viewed from the field of view of the smartglasses (Para [0089] – “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece”),
Conversely Esterberg does not teach a plurality of sockets, each socket having an installation end, the installation end comprising a pin for coupling to a vertebrae of a patient;
wherein the one or more […] are further configured to: acquire third image data of the plurality of sockets with respect to the second coordinate system and transmit the third image data to the navigation system,
wherein the navigation system is further configured to: determine an alignment of a section of a spine of the patient on the basis of the plurality of sockets, and
 determine, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure.
However Finley discloses a plurality of sockets, each socket having an installation end, the installation end comprising a pin for coupling to a vertebrae of a patient (Fig. 10 shows a plurality a spine pins coupled to the vertebrae of a patient the pins each have an array attached therefore it is interpreted there would be a socket for attachment);

    PNG
    media_image2.png
    552
    615
    media_image2.png
    Greyscale

Finley is an analogous art considering it is in the field of a surgical navigation systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Para [0072]).
As cited above Esterberg discloses smartglasses with a camera to acquire images and Finley discloses the sockets, Conversely Esterberg does not teach wherein the one or more […] are further configured to: acquire third image data of the plurality of […] with respect to the second coordinate system and transmit the third image data to the navigation system,
wherein the navigation system is further configured to: determine an alignment of a section of a spine of the patient on the basis of the plurality of […], and
 determine, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure.
However Singh discloses wherein the one or more […] are further configured to: acquire third image data of the plurality of […] with respect to the second coordinate system and transmit the third image data to the navigation system (Para [0075] – “An alternate method to the mechanical method is to use a camera to image the orientation sensor 340 and visible vertebrae and using image processing algorithms and or manual methods to establish the relationship”, therefore the image of the orientation sensor [socket] is interpreted as the third image, as shown in Fig. 2 there are a plurality of orientation sensors additionally image processing is used to establish the relationship therefore it is interpreted the image data is transmitted to the navigation system, Para [0012] – “The method can include receiving, via an orientation sensor, first information indicative of an orientation of an anatomic axis or plane relative to a global reference frame”, therefore it is interpreted the third image is acquired with respect to the global reference plane which is interpreted to be synonymous to the wireframe coordinate system of Esterberg),

    PNG
    media_image3.png
    495
    710
    media_image3.png
    Greyscale

wherein the navigation system is further configured to: determine an alignment of a section of a spine of the patient on the basis of the plurality of […] (Para [0044] – “FIG. 2 illustrates an example anatomic orientation measurement system that can be used to measure the alignment between two or more vertebrae that comprise a patient's spine”, as shown above in Fig. 2 the anatomic orientation measurement system consists of multiple orientation sensors which are interpreted to be synonymous to the sockets of Finley), and
 determine, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure procedure (Para [0057] – “CPU 351 may access the information stored in database 355 to provide a comparison between previous alignment data (or planned alignment data) and current alignment (i.e., real-time) data”, therefore by providing a comparison in real-time it can be determined whether the alignment has changed in real-time).
Singh is an analogous art considering it is in the field of a anatomic alignment in orthopedic surgery.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the alignment determination of Singh to achieve the same results. One would have motivation to combine because “anatomic alignment parameters including, but not limited to, joint angles (e.g., hip-knee-ankle angle), spine alignment angles (e.g., Cobb angles in coronal and/or sagittal planes such as Lordosis, Kyphosis), etc., are important parameters related to prosthetic placement and therefore monitoring anatomic alignment in three dimensions during the surgical procedure is advantageous and assists in attainment of the surgical goal” (Para [0003]).
Regarding Claim 2, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses further comprising a work station configured to receive the first image data (Para [0018] – “a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan”, therefore it is interpreted the computing machine received the first image data) and to segment the first image data, such that a user can select a segment of the first image data to superimpose over the field of view of the smartglasses (Para [0022] – “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ”, Para [0187] – “The working example is that of a CT dataset, which when .
Regarding Claim 3, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses wherein the smartglasses are configured to display the one or more superimposed images as being translucent, semi- translucent, or opaque (Para [0139] – “Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image”).
Regarding Claim 4, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses wherein the smartglasses are further configured to display the superimposed registered image data as two-dimensional images or three-dimensional images (Abstract – “The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset”, Para [0091] – “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration”).
Regarding Claim 5, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses wherein the smartglasses are further configured to acquire real time images of the at least one object of the patient (Abstract – “The method further includes providing the and receive an input to re-align the superimposed first image data on the basis of the real time image of the at least one object (Para [0124] – “surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”, Abstract – “The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure”).
Regarding Claim 6, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 1 and 5.
Esterberg further discloses wherein the input corresponds to one or more fiducial points on the at least one object (Para [0124] – “If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”, as shown below in Fig.24 beacons are placed on objects such as the iliac crest).

    PNG
    media_image4.png
    662
    417
    media_image4.png
    Greyscale

Regarding Claim 7, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 1, 5, and 6.
Esterberg further discloses automatically re-align the superimposed first image data (Abstract – “updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure”, the alignment is occurring in real-time therefore it is automatic, Para [0091] – “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration”)
As cited above Esterberg discloses the smartglasses and the automatically re-aligning superimposed first image data conversely Esterberg does not teach wherein the smartglasses are configured to automatically re-align the superimposed first image data based on a second position of the patient and the one or more fiducial points on the at least one object.
 wherein the smartglasses (Para [0129] – “The system 10 may include a wearable camera and array assembly that can be worn by the surgeon such that the system 10 can display, for example through augmented reality glasses, a simulated vertebrae and instrument over the patient”) are configured to automatically […] the […] first image data based on a second position of the patient and the one or more fiducial points on the at least one object (Para [0103] – “the system 10 includes computer executable instructions containing instructions to reconstruct 3D spine models from received imaging inputs (such as 2D and 3D medical images from pre-op and intra-op sources such as CT, CBCT, and MRI,) that are segmented into rigid bodies (e.g., vertebrae) based on tracked anatomical features 4. The computer executable instructions are configured to dynamically track and display each anatomical feature 4 in real time… The computer executable instructions are configured to calculate and display a dynamic 3D spine model with streaming data of virtual tools overlaid over the displayed dynamic 3D spine model to augment direct anatomy visualization”, therefor because the anatomical features are tracked and the display is dynamically updated it is interpreted the display is updated based on a second position, Para [0134] – “the system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies”, the location of objects is determined based on arrays including tracking markers as shown above in Fig. 10).
Finley is an analogous art considering it is in the field of a surgical navigation systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Para [0072]).
Regarding Claim 8, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 1 and 5.
wherein the input corresponds to a user gesture interacting with the least one object (Para [0022] – “In another embodiment, the surgeon may be enabled to select a part of the virtual image by pointing at the part with a laser pointer, and raise the part away from the surgical field for closer inspection. The part may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece”).
Regarding Claim 9, Esterberg discloses A method for performing image guided procedures in an operating theater (Para [0002] – “The embodiments described herein relate generally to systems and methods for computer-assisted surgical navigation”, therefore it is interpreted the system is in a surgical/operating theater, Para [0088] – “This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular views taken at a single instant may be used to triangulate the position and elevation of unique dots identifiable in both captive images”, therefore the procedures are image guided), the method comprising:
acquiring first image data of at least one object of a subject in a first position with respect to a first coordinate system (Para [0024] – “The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto”, Para [0097] – “The objective is the creation of a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field. Of the available scanning methods, a primary CT model is preferred because MRI data sets may have volumetric deformations that may lead to inaccuracies”, therefore the CT imaging device is an essential element to provide CT data to create a 3D solid model, it is interpreted the position the patient was in to perform the scan is the first position, Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy…Individual beacons may be passive reflectors and may be configured to reflect a signal that has an identifiable signature so as to speed acquisition of the general ;
acquiring second image data of the at least one object of the subject with respect to a second coordinate system (Para [0173] – “Dot reflections may be captured by at least two cameras mounted on the surgical headset and may be digitized for processing by an external computer as presently conceived. A frame grabber synchronizes the capture of images from each camera and the frames may be compared to map a wireframe model of the surgical site”, therefore the second image data is used to create a wireframe model, Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy…Individual beacons may be passive reflectors and may be configured to reflect a signal that has an identifiable signature so as to speed acquisition of the general orientation and alignment of the coordinate systems”, therefore it is interpreted the external wireframe and the solid model each have a coordinate system), the smartglasses including an optical localizer and/or electromagnetic localizer for tracking a position of at least one surgical tool or implant in real time (Para [0093] – “A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225”, therefore the headset [smartglasses] include a localizer for tracking a radiobeacon, Para [0174] – “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools. Similar radiobeacons may be integrated into (or attached to) prostheses”, therefore the radiobeacons are placed on tools/prostheses to be tracked, Para [0162] – “FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics ;
receiving the first image data and the second image data (Para [0018] – “the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan”, therefore the computing machine receives the tomographical scan [first image data] and data from the camera [second image data]);
correlating the first image data and the second image data (Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy”);
 registering the first image data and second image data to one or more correlated coordinate systems as registered image data (Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy…Individual beacons may be passive reflectors and may be configured to reflect a signal that has an identifiable signature so as to speed acquisition of the general orientation and alignment of the coordinate systems”, the solid model is interpreted as the first image data and the wireframe is interpreted as the second image data, the coordinates systems are interpreted as the coordinate systems of the solid model and the wireframe, Para [0126] – “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D ,
displaying, on one or more smartglasses, one or more superimposed images of the first image data over a field of view of the smartglasses (Para [0091] – “The intent is to provide the user with an image that appears to be a three-dimensional representation of the underlying anatomy, such that it validates the surgeon's inherent sense of spatial location, anatomy and surgical know-to-do derived from visual, tactile and kinesthetic senses. All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration”, Para [0187] – “The working example is that of a CT dataset, which when superimposed in a virtual view on the patient, reveals underlying boney anatomy not directly visible to the surgeon prior to dissection”, Para [0090] – “The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view”, Para [0091] – “As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer”), the field of view including the at least one object and at least a portion of the subject (Fig. 27 shows a field of view including an object [vertebrae] and a portion of the subject [the skin] is shown as a dashed line therefore it is interpreted the subject is in the field of view), the one or more superimposed images being registered to the one or more correlated coordinate systems (Fig. 16A and Fig. 16B show the steps to get to the virtual fusion view in eyepiece [superimposed image] which include correlation mapping and anatomical feature registration, Para [0187] – “By correlating a 3D model with a reference frame and associating that reference frame with an accurate positioning of the patient, the 3D model may be projected as a virtual image into an eyepiece of a headset such that the 3D model is closely aligned with the actual anatomy”);
aligning the one or more superimposed images of the first image data to correspond with a position of the at least one object when viewed from the field of view of the one or more smartglasses (Para [0089] – “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece”);
Conversely Esterberg does not teach installing a plurality of sockets within a section of the spine;
acquire third image data of the plurality of sockets with respect to the second coordinate system;
determining an alignment of a section of a spine of the patient on the basis of the plurality of sockets; and
 determining, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure.
However Finley discloses installing a plurality of sockets within a section of the spine;
 (Fig. 10 shows a plurality a spine pins installed a section of vertebrae of a patient the pins each have an array attached therefore it is interpreted there would be a socket for attachment);
Finley is an analogous art considering it is in the field of a surgical navigation systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Para [0072]).
As cited above Finley discloses the sockets, Conversely Esterberg does not teach acquire third image data of the plurality of sockets with respect to the second coordinate system;
determining an alignment of a section of a spine of the patient on the basis of the plurality of […]; and
 determining, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure.
However Singh discloses acquire third image data of the plurality of sockets with respect to the second coordinate system; (Para [0075] – “An alternate method to the mechanical method is to use a camera to image the orientation sensor 340 and visible vertebrae and using image processing algorithms and or manual methods to establish the relationship”, therefore the image of the orientation sensor [socket] is interpreted as the third image, Para [0012] – “The method can include receiving, via an orientation sensor, first information indicative of an orientation of an anatomic axis or plane relative to a global reference frame”, therefore it is interpreted the third image is acquired with respect to the global reference plane which is interpreted to be synonymous to the wireframe coordinate system of Esterberg),
determining an alignment of a section of a spine of the patient on the basis of the plurality of […] (Para [0044] – “FIG. 2 illustrates an example anatomic orientation measurement system that can be used to measure the alignment between two or more vertebrae that comprise a patient's spine”, as shown above in Fig. 2 the anatomic orientation measurement system consists of multiple orientation sensors which are interpreted to be synonymous to the sockets of Finley); and
 determining, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure (Para [0057] – “CPU 351 may access the information stored in database 355 to provide a comparison between previous alignment data (or planned alignment data) and current alignment (i.e., real-time) data”, therefore by providing a comparison in real-time it can be determined whether the alignment has changed in real-time).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the alignment determination of Singh to achieve the same results. One would have motivation to combine because “anatomic alignment parameters including, but not limited to, joint angles (e.g., hip-knee-ankle angle), spine alignment angles (e.g., Cobb angles in coronal and/or sagittal planes such as Lordosis, Kyphosis), etc., are important parameters related to prosthetic placement and therefore monitoring anatomic alignment in three dimensions during the surgical procedure is advantageous and assists in attainment of the surgical goal” (Para [0003]).
Regarding Claim 10, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses further comprising segmenting the acquired first image data, such that a user can select at least one of the one or more superimposed images that corresponds to a segment of the first acquired image data (Para [0022] – “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ”, Para [0187] – “The working example is that of a CT dataset, which when superimposed in a virtual view on the patient, reveals underlying boney anatomy not directly visible to the surgeon prior to dissection.”, therefore it is interpreted the selected segment is superimposed).
Regarding Claim 11, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses wherein the displaying the one or more superimposed images of the first image data comprises displaying the one or more superimposed images, on the one or more smartglasses, as being translucent, semi-translucent, or opaque (Para [0139] – “Subsequent processing .
Regarding Claim 12, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses wherein the displaying the one or more superimposed images of the first image data further comprises displaying the one or more superimposed images, on the one or more smartglasses, as two-dimensional images or three dimensional images (Abstract – “The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset”, Para [0091] – “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration”).
Regarding Claim 13, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses further comprising receiving an input to align the one or more superimposed images (Para [0124] – “surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”).
Regarding Claim 14, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 9 and 13.
Esterberg further discloses wherein the input corresponds to one or more fiducial points on the at least one object (Para [0124] – “If needed, beacons may be used to assist in registration, or an .
Regarding Claim 15, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 9, 13, and 14.
	Esterberg further discloses further comprising aligning the one or more superimposed images based on the position of the one or more fiducial points on the at least one object (Para [0090] – “a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view”, Fig. 24 shows beacons placed on objects such as the iliac crest).
Regarding Claim 16, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 9, 13, and 14.
Esterberg further discloses wherein the input corresponds to a user gesture interacting with the one or more superimposed images (Para [0022] – “In another embodiment, the surgeon may be enabled to select a part of the virtual image by pointing at the part with a laser pointer, and raise the part away from the surgical field for closer inspection. The part may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece”).
Regarding Claim 17, Esterberg discloses A computer program product, comprising: a non-transitory computer-readable storage medium having program instructions embodied therewith for performing image guided procedures, the program instructions executable by one or more processors (Para [0131] – “In an illustrative embodiment, any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The , the program instructions comprising:
acquiring first image data of at least one object of a subject, the acquired first image data being registered to a first coordinate system (Para [0024] – “The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto”, Para [0097] – “The objective is the creation of a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field. Of the available scanning methods, a primary CT model is preferred because MRI data sets may have volumetric deformations that may lead to inaccuracies”, therefore the CT imaging device is an essential element to provide CT data to create a 3D solid model, it is interpreted the position the patient was in to perform the scan is the first position, Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy…Individual beacons may be passive reflectors and may be configured to reflect a signal that has an identifiable signature so as to speed acquisition of the general orientation and alignment of the coordinate systems”, therefore it is interpreted the external wireframe and the solid model each have a coordinate system);
acquiring second image data of the at least one object of the subject with respect to a second coordinate system (Para [0173] – “Dot reflections may be captured by at least two cameras mounted on the surgical headset and may be digitized for processing by an external computer as presently conceived. A frame grabber synchronizes the capture of images from each camera and the frames may be compared to map a wireframe model of the surgical site”, therefore the second image data is used to create a wireframe model, Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying , the smartglasses including an optical localizer and/or electromagnetic localizer for tracking a position of at least one surgical tool or implant in real time (Para [0093] – “A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225”, therefore the headset [smartglasses] include a localizer for tracking a radiobeacon, Para [0174] – “Surgical tools may include at least two radio antennae wrapped around a stem of the tool so as to respond omnidirectionally to a radio excitation and to emit a signature radio signal in response to excitation. RFID structures, for example, may be integrated into (or attached to) the tools. Similar radiobeacons may be integrated into (or attached to) prostheses”, therefore the radiobeacons are placed on tools/prostheses to be tracked, Para [0162] – “FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time.”);
receiving the first acquired image data and the second acquired image data (Para [0018] – “the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan”, therefore the computing machine receives the tomographical scan [first image data] and data from the camera [second image data]);
correlating the first image data and the second image data (Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy”);
 registering the first image data and second image data to one or more correlated coordinate systems as registered image data (Para [0026] – “The system may be optically frameless and patient registration may be achieved by an internal to external mapping correlation routine that is directed by the surgeon so that the external wireframe is fused to the solid model of the underlying anatomy…Individual beacons may be passive reflectors and may be configured to reflect a signal that has an identifiable signature so as to speed acquisition of the general orientation and alignment of the coordinate systems”, the solid model is interpreted as the first image data and the wireframe is interpreted as the second image data, the coordinates systems are interpreted as the coordinate systems of the solid model and the wireframe, Para [0126] – “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset” therefore the “fusion 3D model” is interpreted as the registered image data),
displaying, on one or more smartglasses, one or more superimposed images of the first image data over a field of view of the smartglasses (Para [0091] – “The intent is to provide the user with an image that appears to be a three-dimensional representation of the underlying anatomy, such that it validates the surgeon's inherent sense of spatial location, anatomy and surgical know-to-do derived from visual, tactile and kinesthetic senses. All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration”, Para [0187] – “The working example is that of a CT dataset, which when superimposed in a virtual view on the patient, reveals , the field of view including the at least one object and at least a portion of the subject (Fig. 27 shows a field of view including an object [vertebrae] and a portion of the subject [the skin] is shown as a dashed line therefore it is interpreted the subject is in the field of view), the one or more superimposed images being registered to the one or more correlated coordinate systems (Fig. 16A and Fig. 16B show the steps to get to the virtual fusion view in eyepiece [superimposed image] which include correlation mapping and anatomical feature registration, Para [0187] – “By correlating a 3D model with a reference frame and associating that reference frame with an accurate positioning of the patient, the 3D model may be projected as a virtual image into an eyepiece of a headset such that the 3D model is closely aligned with the actual anatomy”);
aligning the one or more superimposed images of the first image data to correspond with a position of the at least one object when viewed from the field of view of the one or more smartglasses (Para [0089] – “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece”);
Conversely Esterberg does not teach acquiring third image data of a plurality of sockets installed within a section of a spine of the subject with respect to the second coordinate system;
determining an alignment of a section of a spine of the patient on the basis of the plurality of sockets; and
 determining, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure.
However Finley discloses a plurality of sockets installed within a section of the spine;
 (Fig. 10 shows a plurality a spine pins installed a section of vertebrae of a patient the pins each have an array attached therefore it is interpreted there would be a socket for attachment);
Finley is an analogous art considering it is in the field of a surgical navigation systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Para [0072]).
As cited above Finley discloses the sockets installed within a section of the spine, Conversely Esterberg does not teach acquiring third image data of a plurality of […] with respect to the second coordinate system;
determining an alignment of a section of a spine of the patient on the basis of the plurality of […]; and
 determining, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure.
However Singh discloses acquiring third image data of a plurality of […] with respect to the second coordinate system (Para [0075] – “An alternate method to the mechanical method is to use a camera to image the orientation sensor 340 and visible vertebrae and using image processing algorithms and or manual methods to establish the relationship”, therefore the image of the orientation sensor ,
determining an alignment of a section of a spine of the patient on the basis of the plurality of […] (Para [0044] – “FIG. 2 illustrates an example anatomic orientation measurement system that can be used to measure the alignment between two or more vertebrae that comprise a patient's spine”, as shown above in Fig. 2 the anatomic orientation measurement system consists of multiple orientation sensors which are interpreted to be synonymous to the sockets of Finley); and
 determining, in real time, whether the alignment of the section of the spine of the patient has changed during performance of an image guided procedure (Para [0057] – “CPU 351 may access the information stored in database 355 to provide a comparison between previous alignment data (or planned alignment data) and current alignment (i.e., real-time) data”, therefore by providing a comparison in real-time it can be determined whether the alignment has changed in real-time).
Singh is an analogous art considering it is in the field of a anatomic alignment in orthopedic surgery.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the alignment determination of Singh to achieve the same results. One would have motivation to combine because “anatomic alignment parameters including, but not limited to, joint angles (e.g., hip-knee-ankle angle), spine alignment angles (e.g., Cobb angles in coronal and/or sagittal planes such as Lordosis, Kyphosis), etc., are important parameters related to prosthetic placement and therefore monitoring anatomic alignment in three 
Regarding Claim 18, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claim 17.
Esterberg further discloses wherein the program instructions further comprise receiving an input to align the one or more superimposed images (Para [0124] – “surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”).
Regarding Claim 19, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 17 and 18.
Esterberg further discloses wherein the input corresponds to one or more fiducial points on the at least one object (Para [0124] – “If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”, as shown above in Fig.24 beacons are placed on objects such as the iliac crest), and wherein the program instructions further comprise aligning the one or more superimposed images based on the position of the one or more fiducial points on the at least one object (Para [0090] – “a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view”, Fig. 24 shows beacons placed on objects such as the iliac crest).
Regarding Claim 20, Esterberg, Finley, and Singh disclose all the elements of the claimed invention as cited in claims 17 and 18.
wherein the input corresponds to a user gesture interacting with the one or more superimposed images (Para [0022] – “In another embodiment, the surgeon may be enabled to select a part of the virtual image by pointing at the part with a laser pointer, and raise the part away from the surgical field for closer inspection. The part may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece”).
Response to Arguments
Applicant’s arguments, see pages 8-10, filed August 27, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 U.S.C § 103 over Esterberg (US 20160324580 A1) and further in view of Finley (US 20180092699 A1) and Singh (US 20200221974 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793